Citation Nr: 1441631	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a February 2012 decision, the Board denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2012 order, and the Court vacated the February 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In May 2013, the Board remanded the Veteran's claim for additional development.  The case was subsequently returned to the Board, and in an October 2013 decision, the claim was denied again.  The Veteran then appealed the Board's decision to the Court, and in a June 2014 order, the Court vacated the May 2013 Board decision and remanded the matter to the Board for development consistent with another Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2014 Joint Motion, the parties agreed that the Board failed to consider favorable evidence.  In particular, they pointed out the June 2013 VA examiner's notes that diastolic blood pressure readings above 90 had been taken in April 2009, December 2011, and September 2012.  In the vacated October 2013 decision, the Board noted the examiner's opinion that it was less likely than not that the Veteran had hypertension and that her "once-yearly high blood pressure was likely from acute illness or stress."  

The parties agreed that the records that the June 2013 VA examiner referenced are not included in the record.  Specifically, records including the blood pressure readings dated in April 2009, December 2011, and September 2012 have not been associated with the electronic claims file.  Therefore, on remand, these records should be obtained and associated with the record.

Moreover, in consideration of the Joint Motion and the Veteran's representative's arguments in the August 2014 written brief, the Board finds that a clarifying opinion is needed in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.); 38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her claimed hypertension.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records, to specifically include, but not limited to, VA treatment notes including blood pressure readings dated on April 28, 2009; December 2, 2011; and September 5, 2012.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the June 2013 VA examiner, or if the examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hypertension.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the May 2005 and June 2013 VA examination reports.  

The Veteran has contended that she had high blood pressure readings during service and that she was told by clinicians at every visit that she had high blood pressure.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify whether the Veteran has had hypertension at any point since she filed her claim.  

For any current hypertension, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

In providing this opinion, the examiner should address the diastolic blood pressure readings above 90 taken on April 28, 2009; December 2, 2011; and September 5, 2012.  The examiner should also address the June 2013 opinion that the Veteran's once-yearly high blood pressure readings were likely from acute illness or stress.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the development requested has been completed, the AOJ should review the VA examiner's report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



